887 F.2d 1094
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Stephen Wesley BAILEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.Stephen Wesley BAILEY, Plaintiff-Appellant,v.BUREAU OF PRISONS, Defendant-Appellee.
No. 89-1595.
United States Court of Appeals, Federal Circuit.
Aug. 4, 1989.

Before ARCHER, Circuit Judge.

ORDER

1
Based on review of the documents submitted, it appears that appeal no. 89-1595 is from a June 19, 1989 order issued by the United States District Court for the District of Columbia.  The order dismissed Bailey's claim for lack of jurisdiction on the ground that the United States has sovereign immunity with respect to suits for violation of the Constitution and that Bailey did not meet the exhaustion of administrative remedies requirement of the Federal Tort Claims Act.  It appears that the proper forum for Bailey's appeal is the United States Court of Appeals for the District of Columbia Circuit.  See 28 U.S.C. Sec. 1295 for a review of this court's jurisdiction.


2
The undocketed appeal appears to be from a June 16, 1989 district court order dismissing Bailey's petition for writ of habeas corpus and dismissing his complaint filed under 42 U.S.C. Sec. 1983.  It appears that this court lacks appellate jurisdiction over this appeal also and that the proper appellate forum is the D.C. Circuit.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
Appeal no. 89-1595 and the undocketed appeal are transferred pursuant to 28 U.S.C. Sec. 1631 to the D.C. Circuit.